Case 4:18-cv-00252-FHM Document 25 Filed in USDC ND/OK on 06/23/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

 CHARMAINE MCCLINE,
                            Plaintiff,
 vs.                                          Case No. 18-CV-252-FHM
 ANDREW M. SAUL,
 Commissioner of Social Security
 Administration,
                            Defendant.

                                 OPINION AND ORDER

       Plaintiff’s Attorney’s Motion for an Award of Attorney Fees Under 42 U.S.C. § 406(b)

[Dkt. 22] is before the Court. Counsel seeks approval of an attorney fee award of $21,800

pursuant to the terms of 42 U.S.C. § 406(b) and the contingency fee contract between

Plaintiff and counsel. Counsel has certified that Plaintiff has been advised of the fee

request, and Plaintiff has expressed no objection to the requested fee award. [Dkt.22-3]

Section 406(b)(1) allows an award of attorney fees, payable from the past due benefits

withheld by the Social Security Administration, when the district court has remanded a

Social Security disability case for further proceedings and benefits are awarded on remand.

McGraw v. Barnhart, 450 F.3d 493 (10th Cir. 2006). 42 U.S.C. ' 406(b)(1)(A) provides that

a court may award Aa reasonable fee . . . not in excess of 25 percent of the . . . past due

benefits awarded to the claimant. The fee is payable out of, and not in addition to, the

amount of [the] past-due benefits. Section 406(b)(1)(A) does not replace contingency fee

agreements between Social Security claimants and their counsel. Instead, that section

requires the district court to review contingency fee agreements as an independent check

to assure that the agreement yields a reasonable result. Gisbrecht v. Barnhart, 535 U.S.
Case 4:18-cv-00252-FHM Document 25 Filed in USDC ND/OK on 06/23/20 Page 2 of 3




789, 807, 122 S.Ct. 1817, 1828, 152 L.Ed.2d 996 (2002). Section 406(b) provides a

boundary that agreements are unenforceable to the extent that they provide for fees

exceeding 25 percent of the past-due benefits. Id.

       In determining whether a fee resulting from a contingency fee contract is reasonable,

it is appropriate to adjust the attorney’s recovery based on the character of the

representation and the results the representation achieved. A reduction is in order if the

attorney is responsible for delay, so the attorney will not profit from the accumulation of

past-due benefits while the case is pending in court. In addition, if the benefits are large

in comparison to the amount of time counsel spent on the case, the fee award may be

adjusted. Id. 535 U.S. at 808, 122 S.Ct. at 1828. Further, the burden to prove the fee is

reasonable is placed upon the attorney seeking the fee. Id. at n.17.

       Plaintiff and counsel entered into a contingency fee arrangement that provides if the

attorney prevails before the federal court on Plaintiff’s behalf, and Plaintiff is awarded

benefits by the Social Security Administration, Plaintiff agrees to pay counsel a fee for

federal court work equal to 25% of the past due benefits.

       The undersigned concludes that the requested fee award of $21,800 which is 19%

of Plaintiff’s past due benefit award as reflected in the record submitted is reasonable. That

award comports with the contract between counsel and Plaintiff and is within the statutory

limits of § 406(b). The fee yields an hourly rate of approximately $778 per hour for 28

hours of work performed before the district court, which does not amount to a windfall.

Often a fee recovery in a percentage-based contingency fee contract will be higher than

the fee produced by a straight hourly rate agreement. That circumstance serves to induce

attorneys to risk providing legal services in cases where they may not be paid. And finally,

                                              2
Case 4:18-cv-00252-FHM Document 25 Filed in USDC ND/OK on 06/23/20 Page 3 of 3




when the amount of the EAJA fee award, $ 5,450, is returned to Plaintiff in accordance with

Weakley v. Brown, 803 F.2d 575, 580 (10th Cir. 1986), the net result is an out-of-pocket

payment from Plaintiff of $16,370 which is 14.5% of her past due benefits.

      Plaintiff’s Attorney’s Motion for an Award of Attorney Fees Under 42 U.S.C. § 406(b),

[Dkt. 22], is GRANTED as follows:

      Counsel is awarded $21,800 to be paid from Plaintiff’s past due benefits being

withheld by the Commissioner for attorney fees. In accordance with Weakley v. Brown,

803 F.2d 575, 580 (10th Cir. 1986), upon receipt of payment, counsel is required to refund

$5,450 to Plaintiff, which is the amount of the EAJA award .

      SO ORDERED June 23, 2020.




                                            3
